DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10, 12-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (U.S. Patent Application Publication 2017/0278761, hereafter deVilliers ‘761).
	Claim 1: deVilliers ‘761 teaches a method of modifying a substrate (abstract) comprising:
	positioning a substrate (W) in a processing chamber (101) (Fig. 1, abstract, [0024], [0025]);
	depositing a material on a portion of the substrate by a deposition process ([0004], [0042], [0053], claim 18), the deposition process comprising:
	thermally heating the substrate (Fig. 10, claim 18, abstract, [0025]);
	delivering a first electromagnetic energy from an electromagnetic energy source (190) to the substrate to modify a first region of the substrate (abstract, claim 18, [0026], [0031], [0047]), where the first region can be near or at an upper surface of the substrate (Fig. 3, [0031]); and
	depositing a material on the first region while delivering the first electromagnetic energy ([0004], [0042], [0053], claim 18).
	deVilliers ‘761 further teaches that the substrate temperature affects deposition rate ([0004], [0034]).

	With respect to claim 1, deVilliers ‘761 does not explicitly teach that the thermal heating heats to a temperature of less than about 500°C.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature of the thermally heated substrate in the method taught by deVilliers ‘761 because the substrate temperature affects deposition rate, as taught by deVilliers ‘761. See MPEP 2144.05.
	Further, it has been held that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

	Claim 2: deVilliers ‘761 teaches that the first electromagnetic energy can be applied to specific adjustment regions instead of the bulk substrate ([0027]).
	Claim 3: deVilliers ‘761 teaches that the electromagnetic energy source can comprise an infrared lamp ([0007], [0026]-[0027]).
	Claim 4: deVilliers ‘761 teaches that delivering electromagnetic energy to the first region, which also corresponds to the claimed second region, can comprise delivering a second electromagnetic energy ([0052]).
	Claims 5-6: deVilliers ‘761 teaches that the delivered electromagnetic energy can comprise a combination of UV light and IR light ([0052]), where the UV light corresponds to the claimed first electromagnetic energy, and the IR light corresponds to the claimed second electromagnetic energy having a higher wavelength.
Claim 10: deVilliers ‘761 teaches that modifying the substrate is performed at the regions where the first electromagnetic energy is applied instead of the bulk substrate ([0027]). Therefore, the thermal heating of the bulk substrate is not modifying the substrate, and instead the delivering electromagnetic energy is.

Claim 12: deVilliers ‘761 teaches a method of processing a substrate (abstract) comprising:
	positioning a substrate (W) in a processing chamber (101) (Fig. 1, abstract, [0024], [0025]);
	depositing a layer on a portion of the substrate by a deposition process ([0004], [0042], [0053], claim 18), the deposition process comprising:
	thermally heating the substrate (Fig. 10, claim 18, abstract, [0025]);
delivering a first electromagnetic energy from an electromagnetic energy source (190) to the substrate to modify a first region of the substrate (abstract, claim 18, [0026], [0031], [0047]), where the first region can be near or at an upper surface of the substrate (Fig. 3, [0031]);
delivering a second electromagnetic energy from the electromagnetic energy source (190) to the substrate to modify the first region of the substrate (abstract, claim 18, [0026], [0031], [0047], [0052]), where the first region corresponds to the claimed second region;
	depositing a first layer on the first region while delivering the first electromagnetic energy ([0004], [0042], [0053], claim 18).
	deVilliers ‘761 further teaches that the substrate temperature affects deposition rate ([0004], [0034]).

	With respect to claim 12, deVilliers ‘761 does not explicitly teach that the thermal heating heats to a temperature of less than about 500°C, or that the method comprises depositing a second layer on the second region while delivering the first electromagnetic energy.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature of the thermally heated substrate in the method taught by deVilliers ‘761 because the substrate temperature affects deposition rate, as taught by deVilliers ‘761. See MPEP 2144.05.
	Further, it has been held that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

With respect to claim 12, deVilliers ‘761 does not explicitly teach that the method comprises depositing a second layer on the second region while delivering the first electromagnetic energy.
However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin 128 USPQ 440 (PTO BdPatApp 1959). Thus, it would have been obvious to deposit a layer on the first region, which is the same region as the first region, in two steps in the method taught by deVilliers ‘761 because the same function, manner and result is achieved as with one step.

Claim 13: deVilliers ‘761 teaches that the electromagnetic energy source can comprise an infrared lamp ([0007], [0026]-[0027]).
Claims 14-15: deVilliers ‘761 teaches that the delivered electromagnetic energy can comprise a combination of UV light and IR light ([0052]), where the UV light corresponds to the claimed first electromagnetic energy, and the IR light corresponds to the claimed second electromagnetic energy having a higher wavelength.

Claim 18: deVilliers ‘761 teaches an apparatus for modifying a surface of a substrate (abstract, Fig. 1)  comprising:
a substrate processing chamber (101) (Fig. 1, abstract, [0024], [0025]);
a thermal heating source (claim 1, abstract, [0025]), the thermal heating source configured to be in the support assembly (140) on the backside of the substrate (Fig. 1, [0025]); and
an electromagnetic energy source (190) to delivering a first electromagnetic energy to the substrate to modify a first region of the substrate during a deposition process (abstract, claim 18, [0026], [0031], [0047]), where the first region can be near or at an upper surface of the substrate (Fig. 3, [0031]).	
deVilliers ‘761 further teaches that the substrate temperature affects deposition rate ([0004], [0034]).

	With respect to claim 18, deVilliers ‘761 does not explicitly teach that the thermal heating heats to a temperature of less than about 500°C.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature of the thermally heated substrate in the apparatus taught by deVilliers ‘761 because the substrate temperature affects deposition rate, as taught by deVilliers ‘761. See MPEP 2144.05.
	Further, it has been held that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claim 19: deVilliers ‘761 teaches that the electromagnetic energy source can comprise an infrared lamp ([0007], [0026]-[0027]).

Claim(s) 7-9, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers ‘761 as applied to claims 1, 4, and 12 above, and further in view of Moffatt et al. (U.S. Patent Application Publication 2009/0120924, hereafter Moffatt ‘924).
Claim 7: deVilliers ‘761 teaches the limitations of claim 4, as discussed above. deVilliers ‘761 further teaches that the method can be for chemical vapor deposition for forming semiconductor devices ([0003], [0004], [0053]).

With respect to claim 7, deVilliers ‘761 does not explicitly teach that the first electromagnetic energy, the second magnetic energy, or both are in the form of temporally shaped pulses.
Moffatt ‘924 teaches a method of forming semiconductor devices comprising chemical vapor deposition ([0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (abstract), where the electromagnetic energy can comprise IR or UV ([0042]). Moffatt ‘924 teaches that the electromagnetic energy can be delivered in temporally shaped pulses (abstract, Fig. 4A, [0066]). Moffatt ‘924 teaches that delivering the electromagnetic energy as pulses gives good energy delivery control ([0012], [0013]). Both Moffatt ‘924 and deVilliers ‘761 teach method of forming semiconductor devices comprising chemical vapor deposition (‘761, [0003], [0004], [0053]; ‘924, [0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (‘761, abstract, claim 18, [0026], [0031], [0047]; ‘924, abstract), where the electromagnetic energy can comprise IR or UV (‘761, [0052]; ‘924, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electromagnetic energy delivered in temporally shaped pulses as taught by Moffatt ‘924 in the method taught by deVilliers ‘761 because delivering the electromagnetic energy as pulses gives good energy delivery control, as taught by Moffatt ‘924.

Claim 8: With respect to claim 8, the modified teachings of deVilliers ‘761 does not explicitly teach that the pulses of the first electromagnetic energy, the pulses of the second electromagnetic energy, or both are varied as a function of time, that a duration of each pulse is about 1 second or less, or a combination thereof.
Moffatt ‘924 teaches a method of forming semiconductor devices comprising chemical vapor deposition ([0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (abstract), where the electromagnetic energy can comprise IR or UV ([0042]). Moffatt ‘924 teaches that the electromagnetic energy can be delivered in pulses which are varied as a function of time and have a duration of about 1 nanosecond to about 10 milliseconds (abstract, Fig. 4C, [0068]). Both Moffatt ‘924 and deVilliers ‘761 teach method of forming semiconductor devices comprising chemical vapor deposition (‘761, [0003], [0004], [0053]; ‘924, [0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (‘761, abstract, claim 18, [0026], [0031], [0047]; ‘924, abstract), where the electromagnetic energy can comprise IR or UV (‘761, [0052]; ‘924, [0042]).
The modified teachings of deVilliers ‘761 are silent with respect to the pulse profile and duration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pulses which are varied as a function of time and have a duration of about 1 nanosecond to about 10 milliseconds as taught by Moffatt ‘924 in the method taught by the modified teachings of deVilliers ‘761 because it is a suitable pulse profile and duration for delivering electromagnetic energy, as taught by Moffatt ‘924.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 9: deVilliers ‘761 teaches that the deposition process can comprise chemical vapor deposition ([0053]).

Claim 11: deVilliers ‘761 teaches the limitations of claim 1, as discussed above. deVilliers ‘761 teaches that the delivered electromagnetic energy modifies the first region, as discussed above. deVilliers ‘761 further teaches that the method can be for chemical vapor deposition for forming semiconductor devices ([0003], [0004], [0053]).

With respect to claim 11, deVilliers ‘761 does not explicitly teach that the method comprises selecting a pulse duration and a pulse intensity.
Moffatt ‘924 teaches a method of forming semiconductor devices comprising chemical vapor deposition ([0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (abstract), where the electromagnetic energy can comprise IR or UV ([0042]). Moffatt ‘924 teaches that the electromagnetic energy can be delivered in temporally shaped pulses where the pulses have a selected intensity and duration (abstract, Fig. 4A, [0066]). Moffatt ‘924 teaches that delivering the electromagnetic energy as pulses gives good energy delivery control ([0012], [0013]). Both Moffatt ‘924 and deVilliers ‘761 teach method of forming semiconductor devices comprising chemical vapor deposition (‘761, [0003], [0004], [0053]; ‘924, [0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (‘761, abstract, claim 18, [0026], [0031], [0047]; ‘924, abstract), where the electromagnetic energy can comprise IR or UV (‘761, [0052]; ‘924, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electromagnetic energy delivered in temporally shaped pulses where the pulses have a selected intensity and duration as taught by Moffatt ‘924 in the method taught by deVilliers ‘761 because delivering the electromagnetic energy as pulses gives good energy delivery control, as taught by Moffatt ‘924.

Claim 16: deVilliers ‘761 teaches the limitations of claim 12, as discussed above. deVilliers ‘761 further teaches that the method can be for chemical vapor deposition for forming semiconductor devices ([0003], [0004], [0053]).

With respect to claim 16, deVilliers ‘761 does not explicitly teach that the first electromagnetic energy, the second magnetic energy, or both are in the form of temporally shaped pulses, that a pulse of the first electromagnetic energy, a pulse of the second electromagnetic energy, or both are varied as a function of time, or a combination thereof.
Moffatt ‘924 teaches a method of forming semiconductor devices comprising chemical vapor deposition ([0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (abstract), where the electromagnetic energy can comprise IR or UV ([0042]). Moffatt ‘924 teaches that the electromagnetic energy can be delivered in temporally shaped pulses which are varied as a function of time (abstract, Fig. 4C, [0068]). Moffatt ‘924 teaches that delivering the electromagnetic energy as pulses gives good energy delivery control ([0012], [0013]). Both Moffatt ‘924 and deVilliers ‘761 teach method of forming semiconductor devices comprising chemical vapor deposition (‘761, [0003], [0004], [0053]; ‘924, [0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (‘761, abstract, claim 18, [0026], [0031], [0047]; ‘924, abstract), where the electromagnetic energy can comprise IR or UV (‘761, [0052]; ‘924, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electromagnetic energy delivered in temporally shaped pulses which are varied as a function of time as taught by Moffatt ‘924 in the method taught by deVilliers ‘761 because delivering the electromagnetic energy as pulses gives good energy delivery control, as taught by Moffatt ‘924.

Claim 17: With respect to claim 17, the modified teachings of deVilliers ‘761 do not explicitly teach that a duration of each pulse is about 1 second or less.
Moffatt ‘924 teaches a method of forming semiconductor devices comprising chemical vapor deposition ([0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (abstract), where the electromagnetic energy can comprise IR or UV ([0042]). Moffatt ‘924 teaches that the electromagnetic energy can be delivered in pulses which have a duration of about 1 nanosecond to about 10 milliseconds (abstract). Both Moffatt ‘924 and deVilliers ‘761 teach method of forming semiconductor devices comprising chemical vapor deposition (‘761, [0003], [0004], [0053]; ‘924, [0002], [0059], [0061]), and delivering an electromagnetic energy to the substrate (‘761, abstract, claim 18, [0026], [0031], [0047]; ‘924, abstract), where the electromagnetic energy can comprise IR or UV (‘761, [0052]; ‘924, [0042]).
The modified teachings of deVilliers ‘761 are silent with respect to the pulse duration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pulses which have a duration of about 1 nanosecond to about 10 milliseconds as taught by Moffatt ‘924 in the method taught by the modified teachings of deVilliers ‘761 because it is a suitable pulse duration for delivering electromagnetic energy, as taught by Moffatt ‘924.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers ‘761 as applied to claim 18 above, and further in view of Canizares et al. (U.S. Patent Application Publication 2015/0128860, hereafter Canizares ‘860).
deVilliers ‘761 teaches the limitations of claim 18, as discussed above. deVilliers ‘761 further teaches that the apparatus can comprise a controller (150) to determine and adjust the parameters of the electromagnetic energy source (Fig. 1, [0066]), that the electromagnetic energy source is adjusted based on the temperature of the substrate (abstract, [0007]) and predetermined thresholds ([0034]), and that the apparatus is for chemical vapor deposition for forming semiconductor devices ([0003], [0004], [0053]).

With respect to claim 20, deVilliers ‘761 does not explicitly teach that the apparatus comprises a pyrometer to sense the temperature of the substrate, or an optical detector to detect the threshold.
Canizares ‘869 teaches an apparatus for chemical vapor deposition for forming semiconductor devices (abstract, [0002], [0003]). Canizares ‘869 teaches that the apparatus can include a pyrometer and a multi-beam optical sensor ([0045]). Canizares ‘869 teaches that the pyrometer allows for measuring the temperature ([0045]) and the multi-beam optical sensor allows for measuring of multiple characteristics of the substrate and material being deposited on the substrate ([0047]). Both deVilliers ‘761 and Canizares ‘869 teach apparatuses for chemical vapor deposition for forming semiconductor devices (‘761, [0003], [0004], [0053]; ‘869, abstract, [0002], [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pyrometer and multi-beam optical sensor taught by Canizares ‘869 to the apparatus taught by deVilliers ‘761 because the pyrometer allows for measuring the temperature and the multi-beam optical sensor allows for measuring of multiple characteristics of the substrate and material being deposited on the substrate, as taught by Canizares ‘869.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713